Citation Nr: 9912022	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a 
thoracotomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1965 to March 
1967.

The instant appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which, in part, denied a claim for 
an increased rating for a postoperative scar as a residual of 
a thoracotomy with intercostal neuralgia.


FINDINGS OF FACT

The appellant's service-connected residuals of a thoracotomy 
are currently manifested by nontender, well-healed scars; no 
loss of feeling or temperature; and slight discomfort 
attributed to nerve involvement which increases with 
emotional disturbance, infections causing coughing, or 
exertion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a thoracotomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.124a, Diagnostic Code 8719 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  VA 
examinations were performed pursuant to the appellant's claim 
for benefits.  In addition, all available service medical 
records as well as recent VA treatment records have been 
obtained.  He has not asserted and there is nothing in the 
record that shows that there are missing, relevant records.  
For these reasons, the Board finds that VA's duty to assist 
the appellant, 38 U.S.C.A. § 5107(a), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board of Veterans' Appeals (Board) considers the 
medical evidence of record.  The medical findings are 
compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, it is 
the Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Service connection was granted for postoperative residuals of 
a thoracotomy in a May 1982 rating decision which followed a 
Board decision issued earlier that month which had granted a 
compensable rating for inactive tuberculous pleurisy and 
residuals of a limited open thoracotomy.  The Board based its 
decision on medical records showing pain secondary to nerve 
entrapment at the site where a chest tube had been placed in 
service.  The disability was assigned a 10 percent rating 
which has been confirmed and continued to the present time.

A June 1983 VA examination noted that the veteran was being 
evaluated for intercostal neuritis at the site of an old 
thoracotomy scar.  The examiner repeatedly indicated that the 
veteran had no neurologic symptoms.  There was no stabbing 
kind of discomfort or loss of feeling.  There was also no 
tenderness or limitation of motion around the well-healed 
mid-thoracic scar.  The veteran described a dull, scraping-
type pain radiating from the site of the scar to his back 
when he coughed hard, performed heavy physical work with his 
right upper extremity, or raised his right arm above his 
head.  The disability was recharacterized as residuals, 
postoperative scar secondary to a thoracotomy with 
intercostal neuralgia.

VA outpatient records from April and June 1984 noted that the 
veteran reported increased pain resulting in insomnia 
accompanied by headaches and dizziness.  A history of 
unmedicated hypertension was noted.  Another record noted a 
questionable history of nerve blocks as the veteran reported 
having several injections in an attempt to relieve his chest 
pain.  The Board notes that the veteran was service-connected 
for hypertension in 1983.  A September 1984 VA examination 
noted complaints of pain along the incision site and 
diagnosed persistent intercostal neuralgia.  The veteran 
reported taking medication for pain.

The veteran was hospitalized from November 18, 1984, to 
November 19, 1984, with a final diagnosis of intercostal 
neuralgia.  The hospitalization report noted a history of 
intercostal nerve blocks in December 1982 and January 1983.  
He was prescribed Dilantin and advised to get a 
transcutaneous electrical nerve stimulation (TENS) unit.

A February 1987 VA examination report noted that the veteran 
reported that his pain increased with repetitive motion like 
raking.  A 2 centimeter (cm) scar of the chest tube site was 
noted below the right breast.  A 7.5 cm by 1 cm scar was 
noted below the chest tube site scar.  The scars were noted 
to be nontender to both touch and deep palpation.  The 
diagnoses included a history of intercostal neuralgia.

VA treatment records from 1992 and 1993 revealed that the 
veteran's pain occasionally improved.  In October 1992 he 
reported that the "pain has not been bothering him very much 
lately and is [without] any other complaints."  The 
impression was that he was doing well.  Likewise, another 
record noted that his pain was well-controlled with Elavil, 
Motrin, and Tegretol.  The scars were again noted to be well-
healed, and mild pain was reported with externally rotating 
the shoulder and lifting arm above head or when doing 
repetitive movements.  In April 1993 his intercostal 
neuralgia was noted to be stable, and he described a deep 
"irritable" feeling as opposed to a burning pain.  In 
September 1993 the veteran's neuralgia was assessed with fair 
to poor control and had been exacerbated by recent heavy 
labor.

In January 1998 the veteran filed the present claim for 
increase.  VA treatment records from April 1997 to February 
1998 revealed a primary complaint of shortness of breath.  
September 1997 pulmonary function test results noted mild 
obstructive ventilatory impairment.  January 1998 records 
noted complaints of palpitations, dizziness, and waking up at 
night occasionally with shortness of breath in addition to 
shortness of breath on exertion the past 6 months.  The Board 
notes that his disability evaluation for hypertension was 
increased, to 30 percent, in a March 1998 rating decision.

In February 1998 the veteran underwent a series of VA 
examinations to assess his service-connected disabilities.  
During a VA examination the veteran reported constant right-
sided intercostal pain which occasionally intensified and for 
which he was taking Tegretol.  The two chest scars were noted 
to be well-healed and nontender.  There was no pain to 
palpation over the scars or the right chest area.  The 
diagnoses included persistent intercostal neuralgia.

During a neurological examination the veteran reported slight 
discomfort in the area of the scar and "deep to it" with 
normal shallow breathing.  The discomfort increased in 
severity when he breathed deeply, when he coughed, and when 
he was emotional.  There was no loss of feeling, loss of 
pain, or loss of temperature in the area of the scars.  There 
were no other symptoms, and the scars were noted to be well-
healed and nontender to palpation.  The examiner found no 
significant discomfort with normal breathing.  The examiner 
concluded that the veteran's disorder was "[u]nchanged from 
before."  The examiner determined that "which nerve or 
which branch of nerve is involved here is not important, but 
he continues to have this discomfort."  The examiner also 
indicated that it was unlikely that a surgical procedure 
could relieve the veteran's discomfort. 

The veteran also testified during a March 1999 
videoconference hearing before the undersigned member of the 
Board.  He reported pain in the chest area which was 
exacerbated by emotions, exertion, or moving his arm in a 
certain way.  He reported that the pain was worse as the day 
progressed and that he occasionally woke up at night with 
chest pain.  He reported that he was missing more days from 
his job doing roadside maintenance and that he took pain 
medication daily.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).  After a careful review of the evidence of 
record, it is found that an increased evaluation for the 
service-connected thoracotomy residuals is not warranted.  

The veteran's thoracotomy residuals are currently rated under 
Diagnostic Code 6844-8719 as analogous to post-surgical 
residual of a lobectomy, pneumonectomy, etc., and neuralgia 
of the long thoracic nerve.  Diagnostic Code 6844 (post-
surgical residual of a lobectomy, pneumonectomy, etc.) is 
rated according to the general rating formula for restrictive 
lung disease which is evaluated according to quantitative 
measurements like forced expiratory volume (FEV).  However, 
as there is no evidence that the veteran has restrictive lung 
disease secondary to his thoracotomy, the Board does not find 
that this Diagnostic Code is for application.

The Board does find that Diagnostic Code 8719 (neuralgia of 
the long thoracic nerve) is for application as the veteran's 
thoracotomy residuals have been described as intercostal 
neuralgia and as his primary complaint is of pain.  Neuralgia 
is generally characterized by a dull and intermittent pain 
and is to be rated on the scale provided for injury of the 
nerve involved with the rating at a maximum to equal the 
rating for moderate incomplete paralysis of the nerve.  
38 C.F.R. § 4.124 (1998).  The most recent VA neurological 
examination in 1998 indicated that the nerve involved was 
probably the long thoracic nerve although the specific nerve 
involved was deemed unimportant by the examiner.  The Board 
deems that the nerve involved is the long thoracic nerve 
based on all the medical evidence of record.  Thus, based on 
38 C.F.R. § 4.124 and Diagnostic Code 8519, the maximum 
rating available to the veteran for neuralgia is the 
currently assigned 10 percent rating, which is equal to 
rating for moderate incomplete paralysis of the long thoracic 
nerve.  

The Board has considered the application of other Diagnostic 
Codes, including ratings for scars.  Compensable ratings are 
warranted for scars depending upon whether they are poorly 
nourished with repeated ulceration (Diagnostic Code 7803) or 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  The veteran does not contend that his scars are 
poorly nourished with repeated ulceration.  The medical 
evidence shows no evidence of infection or other irritation 
as regards these scars.  Further, there is no objective 
medical evidence that the scars themselves are tender or 
painful.  The February 1998 VA examinations found well-healed 
scars with no tenderness to palpation.  Thus, the Board does 
not find that the scars warrant a compensable evaluation 
under either Diagnostic Code 7803 or 7804.

The veteran's primary complaint is of pain.  Thus, the Board 
has considered the application of 38 C.F.R. §§ 4.40 (consider 
"functional loss" "due to pain") in this case.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased rating is not warranted on the basis of this 
regulation.  The current rating under Diagnostic Code 8719 
clearly compensates the veteran for his complaints of pain in 
his present award, particularly in light of the fact that 
there are no other symptoms attributed to the thoracotomy 
residuals.  The neurological evaluations of record have found 
no positive neurological findings on examination.  June 1983 
and February 1998 VA examinations found no neurological 
symptoms like loss of feeling, pain, or temperature in the 
area of the thoracotomy scars.  VA regulations prohibit 
pyramiding, or evaluating the same disability under various 
diagnoses. 38 C.F.R. § 4.14 (1998).  Likewise, symptoms 
attributed to the veteran's service-connected hypertension 
cannot also serve as the basis for an increased evaluation 
for the service-connected thoracotomy residuals.

In addition, the Board does not find the failure to submit 
this case for consideration of an extraschedular evaluation 
to be in error.  38 C.F.R. § 3.321(b) (1998).  Although the 
veteran has asserted that the thoracotomy residuals have 
caused marked interference with employment, the Board notes 
that was is still employed at the time of the most recent VA 
examination.  Further, the veteran has not been frequently 
hospitalized since service for his thoracotomy residuals.  In 
fact, the medical evidence shows he was hospitalized only 
once for one night due to his disability.  In conclusion, it 
is found that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for service-
connected thoracotomy residuals.


ORDER

A claim for an increased rating for residuals of a 
thoracotomy is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

